Citation Nr: 18100063
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-20 739A
DATE:	 
ISSUES DECIDED:	1	ISSUES REMANDED:	1
 
ORDER
New and material evidence having been received, the claim of entitlement to service connection for a left leg disability is reopened, and to that extent only, the appeal is granted.
FINDINGS OF FACT
1.  In a January 2010 rating decision, the Regional Office (RO) denied service connection for a left leg condition; the Veteran did not appeal the decision and new and material evidence was not submitted within the one year appeal period.
2.  Evidence associated with the record since the January 2010 decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left leg disability.
CONCLUSIONS OF LAW
1.  The January 2010 rating decision denying service connection for a left leg condition is final.  38 U.S.C. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2009).
2.  New and material evidence has been received and the claim seeking service connection for a left leg disability is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a) (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from April 1976 to January 1985.
In his June 2014 Department of Veterans Affairs (VA) Form 9, the Veteran requested a hearing before the Board of Veterans Appeals (Board).  In December 2016, he withdrew that request.  38 C.F.R. § 20.704(d) (2017). 
Reopening a claim for service connection for a left leg condition
The VA Regional Office denied the Veterans claim of service connection for a left leg condition in a January 2010 rating decision, finding that the evidence did not demonstrate the Veteran currently had a clinically diagnosed left leg disability.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2009).
The evidence received since the January 2010 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2017).  For example, the Veteran submitted numerous lay statements suggesting the presence of a current left leg condition and left leg strain was diagnosed at a May 2013 VA examination.  This new evidence addresses the reason for the previous denial; that is, the presence of a current disability, and raises a reasonable possibility of substantiating the claim as the lay statements suggest long-standing left leg symptomatology.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened. 
REMANDED ISSUE
The issue of entitlement to service connection for a left leg disability is remanded for additional development.  
Service treatment records indicate the Veteran fractured his distal left fibula in October 1980.  In lay statements dated in December 2011, the Veteran indicated currently experiencing pain, cramping, stiffness, and giving way in his left leg and that he had been seeking treatment at VA since 2008 for his symptoms.  At a May 2013 VA examination, the examiner diagnosed left leg strain, but found that there was no radiological evidence of a left lower leg condition and therefore, chronicity of a left lower leg condition from the time of service could not be established.  An opinion regarding an etiology of left leg strain was not provided and it appears the only VA treatment records available for review are those provided by the Veteran.
 
The matter is REMANDED for the following action:
1. Associate with the file all outstanding, relevant VA treatment records from 2008 to the present, to include records from the Ann Arbor VA Medical Center (VAMC), Battle Creek VAMC, and Lansing VA Community Based Outpatient Clinic.  See December 2011 VA Form 21-526EZ.
2. Ask the Veteran to identify all outstanding treatment records relevant to his left leg disability.  All properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.
3. Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed disabilities of the left leg.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.
After reviewing the claims file and examining the Veteran, the examiner should identify all diagnosed conditions of the left leg and then opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed disability of the left leg, to include left leg strain as diagnosed in May 2013, was incurred in service or is otherwise related to any injury, disease or event in service, to include the distal fibula fracture in October 1980.
An opinion as to a relationship to service should be provided regarding each diagnosed disability, whether chronic or not, and a complete rationale should accompany each opinion provided.
4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claim.  If the requested benefit remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further review, if otherwise in order. 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	C. Boyd Iwanowski 

